Citation Nr: 1444871	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  04-16 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for gunshot wound of the chest, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


ATTORNEY FOR THE BOARD

R. Giannecchini





INTRODUCTION

The Veteran had active military service from November 1973 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran is currently incarcerated at the Menard Correctional Facility (MCF) in Illinois.  At the time of his original conviction and incarceration, the Veteran was in receipt of nonservice-connected pension benefits and was being paid for such benefits (and not for compensation benefits at the 10 percent rate for his service-connected gunshot wound of the chest) because the pension rate payable was the greater of the two benefits.  Following his conviction and incarceration, the RO discontinued the Veteran's payment of pension benefits and reinstated the Veteran's compensation benefits, paying him one-half the 10 percent rate he had been awarded for his service-connected gunshot wound to the chest.  The Veteran expressed disagreement with the discontinuance of his pension benefits and later submitted an Order of the Circuit Court of the First Judicial Circuit (Saline County, Illinois) in which the Veteran's conviction and sentencing of 45 years was vacated, the original charges were reinstated, and the Veteran was remanded to the custody of the Sheriff of Saline County, Illinois.  (See Volume 4 of the claims folders.)  The Board's review of the claims folders reflects that since that time, the Veteran has been again convicted and, as noted above, is currently incarcerated in the MCF.  In a May 2013 decision letter, the RO notified the Veteran of an award of nonservice-connected pension benefits effective from June 13, 2006 to the 61st day of his reconviction.  (See Volume 5 of the claims folders.)  No issue regarding the award of nonservice-connection pension benefits is presently before the Board.  

In October 2013, the RO received a statement from the Veteran's attorney in which she requested a Board videoconference hearing.  This request was forwarded to the Board.  In November 2013, the Board remanded the Veteran's claim to the RO so the hearing could be scheduled.  

In a May 2014 email, the Board notified the RO that the video technology used to conduct hearings by the Board and that used by the MCF was not compatible.  In June 2014, the RO notified the Veteran by letter, with a copy to his attorney, that a videoconference hearing could not be conducted between the Board and the MCF.  It was also noted in the letter that good cause would need to be shown by the Veteran's attorney, whose legal office is in Maine, to appear without the Veteran for the sole purpose of presenting argument.  See 38 C.F.R. § 20.700(b) (2013) (A hearing will not normally be scheduled solely for the purpose of receiving argument by the claimant's representative).  The Veteran's attorney has not responded to the June 2014 letter or expressed a desire to appear before the Board on behalf of the Veteran.  Therefore, no further action is warranted with regard to the Veteran's hearing request and it is considered withdrawn.  


REMAND

By way of history, in June 2007, April 2008, and July 2013, the Board remanded the Veteran's claim on appeal to obtain a medical examination and/or an opinion concerning the Veteran's service-connected gunshot wound (GSW) of the chest.  In July 2013 and August 2013, attempts were made by the VA Medical Center (VAMC) in Marion, Illinois to schedule the Veteran for a VA examination at the MCF.  The MCF reportedly did not respond to the Marion VAMC requests.  Later in August 2013, the MCF was reported as being in lock-down status.  An examination of the Veteran was not scheduled and the RO issued a supplemental statement of the case (SSOC) in August 2013.  The Veteran's claim was thereafter returned to the Board.  (A current review of the MCF website identifies the facility as being in lockdown status with limited visitation.)  

As noted above, in July 2013 the Board remanded the Veteran's claim to have him scheduled for a VA examination.  At the time of the Board's remand the MCF was not in lockdown status.  Subsequently, in a July 2013 letter, the VAMC Marion asked the MCF to contact the VA C&P Department to coordinate scheduling the Veteran for a medical examination either at the VAMC Marion or at the correctional facility.  The letter concluded by noting, 

Please let me know if you will be able to provide transportation or will allow an examiner at your site so we may complete the examination requested.  

There was no apparent response from the MCF to the VA C&P Department request.  An August 2013 letter from an official at the VAMC Marion to the RO notes, in particular,

I called the facility on July 29, July 30, and July 31 and left a voice mail for the Warden['s] Secretary to please return my call regarding [the] veteran and did not receive a response by mail or by phone.  This request was canceled for no contact on August 5, 2013.  

The Board is aware that previous development action taken on behalf of the Veteran's claim, as documented in the claims folders per a May 29, 2009 note, identified that the RO had spoken with a prison representative at that time and that the representative had stated that the examination needed to be performed at the MCF (as compared to a VA medical facility).  The note also indicated "that the doctor can perform the exam[ination] based on the remand and VA worksheet.  [The representative] also stated that that [the MCF] can receive and send the file back by FedEx."  In a June 2009 letter the RO notified the Veteran that the "Director of Nurses" at the MCF had informed the RO that a doctor at the MCF could perform the necessary VA examinations requested in the Board's remand.  The Board's review of the claims folders unfortunately reflects that before the examination could be held, the Veteran was apparently transferred from the MCF to the Saline County Sheriff's Department (SCSD).  There does not appear to have been an attempt to schedule the Veteran for a VA examination at SCSD prior to his later return to the MCF.  

The Board is aware that VA does not have the power to order a prison to cooperate with providing a medical examination for a prisoner.  See e.g. Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  Nonetheless, it does appear that in 2009 the MCF was willing to have the Veteran examined by its own doctor.  Thus, while the Board appreciates the effort undertaken by the VAMC Marion in July 2013 to schedule the Veteran for a VA examination, the Board believes that further attempts at scheduling an examination of the Veteran should be made prior to any conclusion that it is not feasible to have the Veteran examined by the MCF.  

Therefore, without finding fault with either the RO or the Marion VAMC, the Board believes an additional attempt at scheduling the Veteran for a VA examination is warranted to comply with VA's duty to assist.  At the same time, the Veteran and his attorney should be proactive in working with the MCF medical staff to set up an examination or to be examined for purposes of his claim on appeal.  

The Board also notes that additional review of the claims folders reflects the Veteran's report of being treated by the prison medical staff for various medical problems.  The Veteran should again be encouraged to submit a VA medical release of records form (VA Form 21-4140) allowing the RO to make an attempt to obtain any available prison medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any treatment he may have received for residuals of his service-connected gunshot wound of the chest.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received.  The Board is particularly interested in pertinent treatment records from the Menard Correctional Facility were the Veteran is currently incarcerated.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e).  

2.  Take all reasonable measures to schedule the Veteran for a VA examination.  Confer with prison authorities to determine whether an examination at the Menard Correctional Facility is feasible either by a prison medical clinician or by a VA examiner, or by an outside fee-based examiner.  See M21-1MR, Part III.iv.3.A.11.d.  

The selected examiner is to determine the extent of disability associated with the service-connected gunshot wound of the right chest and any associated scarring.  The claims folders and a copy of this remand must be made available to the examiner for review prior to the examination.  All necessary tests and studies should be accomplished, including X-rays if possible, and clinical findings should be reported in detail.  

The examiner should identify each specific muscle group injured by the gunshot wound of the chest and comment upon the nature, extent, and current degree of impairment manifested by such muscle damage.  The examiner should identify, if possible, the track or path the bullet traveled from its point of entry.  The examiner should refer to the Veteran's service medical records for contemporaneous treatment records concerning the injury.  This should be done to better ascertain the exact location and extent of the initial injury.  

(When adjudicating muscle injuries, it is necessary to analyze the history of the injury in addition to the current level of disability.  Separate or combined ratings may be in order if multiple affected muscle groups are identified.)  

Further, the examiner should identify the etiology of any neurological or other manifestations, as well as the degree of injury involved and any functional impairment that results.  

The examiner should also remark as to whether the disability associated with any affected muscles would be considered slight, moderate, moderately severe, or severe.  In this regard, the examiner should comment concerning the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  

If there is any effect on the shoulder or other joint function, the effects, whether due to pain, weakness, etc., should be described in terms of limitation of motion.  It should be noted if any relevant joint impairment is the result of nonservice-connected disability, such as the childhood clavicle fracture noted by the August 2004 VA examiner.  

Regarding associated scarring, the examiner should measure the area of any scar and describe any impairment, including whether it is deep, superficial, unstable, painful, or causes limited function.

After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.  (The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim.  See 38 C.F.R. § 3.655 (2012).)  

3.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  The type of injury, history and complaint, and objective findings should be discussed for each affected muscle group identified by the examiner as set forth in 38 C.F.R. §§ 4.56, 4.73 (2013).  If the benefit sought is not granted, furnish the Veteran and his attorney with an SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

